Name: Commission Regulation (EEC) No 1714/84 of 19 June 1984 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 6. 84 Official Journal of the European Communities No L 162/27 COMMISSION REGULATION (EEC) No 1714/84 of 19 June 1984 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 4 (6) thereof, Whereas private storage aid granted pursuant to Commission Regulation (EEC) No 92/84 of 13 January 1 984 on special conditions for the granting of private storage aid for pigmeat (3), has had a favourable effect on the pigmeat market ; whereas an actual stabi ­ lization of prices is expected ; whereas the granting of private storage aid for pigmeat should therefore be suspended ; HAS ADOPTED THIS REGULATION : Article 1 The time limit for the submission of applications for private storage aid for pigmeat shall be 29 June 1984. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 307, 18 . 11 . 1980, p. 5. (3) OJ No L 11 , 14. 1 . 1984, p. 21 .